*305By the Court,
Cole, J.
We are compelled to differ with the circuit judge in his conclusions upon the evidence in this case on two points : 1st. That while the amount paid by the appellant, Waldo, for the interest of Royal Bowman in the property, mentioned in the pleadings, was grossly inadequate to the value of the land free and clear from incumbrances, and the title not in dispute, so much so that if it stood unexplained it would lead a court of equity strongly to doubt the bona Jtdes of the transaction, still the evidence clearly and satisfactorily shows that the property was not in this condition, but that tax liens and other incumbrances existed upon it; that all this was well known and understood by the parties ; that they contracted with each other in view of these liens and of the risk and hazard and expense of litigating for a doubtful and disputed right or interest in the property; so that in truth it is hard to say whether this amount paid was inadequate or not.
And 2d. It is far from being established by the evidence, that Bowman confided in or trusted to any representations made by Page, whatever they were, at the time of sale, in regard to the situation, condition and value of the property, or of his interest therein, but on the contrary, we think that the testimony shows that he acted on information previously acquired from agents and others ; that he knew that the land was situated near Milwaukee, and was valuable, but that the taxes had not been paid, and that the property was under a mortgage at his brother’s death; that this mortgage still subsisted and must be discharged; and that he was unable or unwilling to encounter the expense and trouble necessary in order to perfect his title and therefore sold his interest for the best price he could obtain.
This is our view of the evidence and of the facts established by it, and we therefore think the circuit court improperly
set aside the deed from the respondent to the appellant, Waldo, *306on the ground of alleged fraud, and misrepresentations practiced by Page upon him, at the time of the purchase.
So much of the judgment of the circuit court as sets aside and declares void that conveyance, must be reversed, and the cause remanded for further .proceedings in conformity to this opinion.